               Case 19-11743-JTD   Doc 774-3   Filed 10/14/20   Page 1 of 6




                                       Exhibit 3

                                     Late Claims




                                          2
DOCS_DE:230219.3 65988/003
EXHIBIT 3 (LATE FILED CLAIMS)
                                                                                                                                                                             In re: Pancakes and Pies, LLC
                                                                                                                                                                                Case No: 19-11743-JTD


                                                                                                                                                                            Claim as Asserted
                                                               Claim No. /   Date Filed /                                   Asserted Secured                                     Asserted Priority   Asserted Unsecured    Total       Asserted
                          Name of Claimant                     Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim          Claim                 Claim                  Claim            Reason for Objection
    1     A/C Doctors Inc                                            1,202    1/2/2020      Pancakes & Pies, LLC                           -                             -                       -                226.80                 226.80   Claim Filed After Bar Date
          1853 SW Biltmore Street
          Port Saint Lucie, FL 34984
    2     Actually Clean Carpets LLC                                 1,219    2/12/2020     Pancakes & Pies, LLC                           -                             -                       -              3,714.75               3,714.75   Claim Filed After Bar Date
          1250 1st St NW
          Cedar Rapid, IA 52405
    3     AIRE MASTER OF THE MIDWEST INC                             1,096   11/13/2019     Pancakes & Pies, LLC                           -                             -                       -              1,953.39               1,953.39   Claim Filed After Bar Date
          PO BOX 68
          ELDORADO, WI 54932
    4     All-American Carpet Cleaning                               1,083    11/7/2019     Pancakes & Pies, LLC                           -                             -                       -              1,500.00               1,500.00   Claim Filed After Bar Date
          346 N Lindenwood Dr Unit B
          Olathe, KS 66062
    5     Ames Municipal Utilities                                   1,212    1/30/2020     Pancakes & Pies, LLC                           -                             -                       -              5,611.23               5,611.23   Claim Filed After Bar Date
          P.O. Box 811
          Ames, IA 50010
    6     Andrew Bateman                                             1,229    2/23/2020     Pancakes & Pies, LLC                           -                             -                       -               BLANK                      -     Claim Filed After Bar Date
          17701 Avalon Blvd Spc 262
          Carson, CA 90746
    7     Athens                                                     1,081    11/7/2019     Pancakes & Pies, LLC                           -                             -                       -              1,170.63               1,170.63   Claim Filed After Bar Date
          PO Box 60009
          City of Industry, CA 91716
    8     Baghouse and Industrial Sheet Metal Services, Inc.         1,226    2/20/2020     Pancakes & Pies, LLC                           -                             -                       -                888.64                 888.64   Claim Filed After Bar Date
          1731 Pomona Road
          Corona, CA 92880
                                                                                                                                                                                                                                                                               Case 19-11743-JTD




    9     BAKER, DONELSON, BEARMAN, CALDWELL, &                      1,191   12/20/2019     Pancakes & Pies, LLC                           -                             -                       -              4,635.05               4,635.05   Claim Filed After Bar Date
          165 MADISON AVE SUITE 2000
          MEMPHIS, TN 38103
    10    Berrys Family Cleaning Services, Inc                       1,111   11/14/2019     Pancakes & Pies Shop, LLC                      -                             -                       -                925.00                 925.00   Claim Filed After Bar Date
          7909 Walerga Rd Suite 112
          PMB 285
          Antelope, CA 95843
    11    BOSS PUMPING                                               1,162   12/10/2019     Pancakes & Pies, LLC                           -                             -                       -                570.00                 570.00   Claim Filed After Bar Date
          PO BOX 534
          FOREST LAKE, MN 55025
                                                                                                                                                                                                                                                                               Doc 774-3




    12    CAMPUS COUPON BOOK                                         1,172   12/13/2019     Pancakes & Pies, LLC                           -                             -                       -                350.00                 350.00   Claim Filed After Bar Date
          2131 W. REPUBLIC RD. #266
          SPRINGFIELD, MO 65807
    13    Cincinnati Works, Inc.                                     1,146    12/2/2019     Pancakes & Pies, LLC                           -                             -                       -                175.00                 175.00   Claim Filed After Bar Date
          Cincinnati Works
          708 Walnut Street, Floor 2
          Cincinnati, OH 45202
    14    CITRUS HEIGHTS POLICE DEPT                                 1,116   11/18/2019     Pancakes & Pies, LLC                           -                             -                       -                225.00                 225.00   Claim Filed After Bar Date
          ATTN ALARMS UNIT
          6315 FOUNTAIN SQUARE DR
          CITRUS HEIGHTS, CA 95621
    15    City of Blaine MN                                          1,217    2/7/2020      Pancakes & Pies, LLC                           -                             -                       -              1,394.95               1,394.95   Claim Filed After Bar Date
          Attn Director or Officer
                                                                                                                                                                                                                                                                               Filed 10/14/20




          10801 Town Square Drive NE
          Blaine, MN 55434
    16    City of Crystal, Minnesota                                 1,232    3/20/2020     Pancakes & Pies, LLC                           -                             -                       -              2,041.03               2,041.03   Claim Filed After Bar Date
          Jennifer Schneider
          4141 Douglas Drive North
          Crystal, MN 55422
    17    Connexus Energy                                            1,142   11/26/2019     Pancakes & Pies, LLC                           -                             -                       -              5,764.05               5,764.05   Claim Filed After Bar Date
          Rod Morton
          14601 Ramsey Blvd
          Ramsey, MN 55303
    18    Dale Schneider                                             1,097   11/13/2019     Pancakes & Pies, LLC                           -                             -                       -      UNLIQUIDATED                        -     Claim Filed After Bar Date
                                                                                                                                                                                                                                                                               Page 2 of 6




          7240 Tree Line Ave NW
          Albuquerque, NM 87114-4571
    19    Desiree Roberts                                            1,160   12/10/2019     Pasta & Pie, LLC                               -                             -                       -              5,000.00               5,000.00   Claim Filed After Bar Date
          215 McKay Ave N Lot 6
          Alexandria, MN 56308
    20    Diandra Cabrera                                            1,190   12/23/2019     Pancakes & Pies, LLC                           -                             -                       -            150,000.00             150,000.00   Claim Filed After Bar Date
          Dan Newlin Injury Attorneys
          7335 W Sand Lake Rd., Ste 300
          Orlando, FL 32819
    21    Elaine Newman                                              1,199   12/31/2019     Pancakes & Pies, LLC                           -                             -                       -      UNLIQUIDATED                        -     Claim Filed After Bar Date
          13843 San Sebastian Way
          Poway, CA 92064
    22    ENGLIN CONTRACTING, INC                                    1,134   11/26/2019     Pancakes & Pies, LLC                           -                             -                       -                307.34                 307.34   Claim Filed After Bar Date
          20775 FIR AVE
          CLEAR LAKE, IA 50428


                                                                                                                            LateFiled
EXHIBIT 3 (LATE FILED CLAIMS)
                                                                                                                                                                In re: Pancakes and Pies, LLC
                                                                                                                                                                   Case No: 19-11743-JTD


                                                                                                                                                               Claim as Asserted
                                                  Claim No. /   Date Filed /                                   Asserted Secured                                     Asserted Priority   Asserted Unsecured    Total       Asserted
                      Name of Claimant            Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim          Claim                 Claim                  Claim            Reason for Objection
    23    FISH WINDOW CLEANING                          1,101   11/13/2019     Pancakes & Pies, LLC                           -                             -                       -                874.00                 874.00   Claim Filed After Bar Date
          PO BOX 7426
          APPLETON, WI 54912
    24    Ford Harrison LLP                             1,227    2/21/2020     Pancakes & Pies, LLC                           -                             -                       -              9,078.10               9,078.10   Claim Filed After Bar Date
          Mackey Purvis
          271 17th Street NW, Suite 1900
          Altanta, GA 30363
    25    Gasket Guy Inc.                               1,115   11/18/2019     Pancakes & Pies, LLC                           -                             -                       -                114.56                 114.56   Claim Filed After Bar Date
          4712 Admiralty Way #735
          Marina Del Rey, CA 90292
    26    Giles Engineering Associates, Inc.            1,087    11/8/2019     Pancakes & Pies, LLC                           -                             -                       -              4,575.00               4,575.00   Claim Filed After Bar Date
          Joyce Giles
          N8 W22350 Johnson Dr., Suite A1
          Waukesha, WI 53186
    27    Giles Engineering Associates, Inc.            1,085    11/8/2019     Pancakes & Pies, LLC                           -                             -                       -              4,575.00               4,575.00   Claim Filed After Bar Date
          N8 W22350 Johnson Dr., Suite A1
          Waukesha, WI 53186
    28    HIGH PLAINS WATER TREATMENT                   1,080    11/6/2019     Pancakes & Pies, LLC                           -                             -                       -                 78.11                  78.11   Claim Filed After Bar Date
          AMBER HAVARD
          PO BOX 538
          VALLEY CITY, ND 58072
    29    HOOD CLEANING HEROES                          1,071    11/6/2019     Pancakes & Pies, LLC                           -                             -                       -                730.00                 730.00   Claim Filed After Bar Date
          2466 GRANDVIEW DRIVE
                                                                                                                                                                                                                                                                  Case 19-11743-JTD




          NORTH PORT, FL 34288
    30    HOODZ of Springfield Branson Joplin           1,072    11/5/2019     Pancakes & Pies, LLC                           -                             -                       -                472.50                 472.50   Claim Filed After Bar Date
          James Boyd
          1325 W. Sunshine Street, Ste 225
          Springfield, MO 65807
    31    Hubert Company LLC                            1,062    11/5/2019     Pancakes & Pies, LLC                           -                             -                       -                423.40                 423.40   Claim Filed After Bar Date
          Hubert Company
          9555 Dry Fork Rd
          Harrison, OH 45030
    32    Hy-Tec Construction of Brainerd, Inc          1,204    1/9/2020      Pancakes & Pies, LLC                           -                             -                       -              1,111.67               1,111.67   Claim Filed After Bar Date
          PO Box 621
                                                                                                                                                                                                                                                                  Doc 774-3




          Brainerd, MN 56401
    33    ILLINOIS MECHANICAL SERVICE & DESIGN,         1,065    11/5/2019     Pancakes & Pies, LLC                           -                             -                       -              4,440.05               4,440.05   Claim Filed After Bar Date
          PO BOX 10494
          PEORIA, IL 61612
    34    Indian River Services, Inc                    1,196   12/27/2019     Pancakes & Pies, LLC                           -                             -                       -                 80.25                  80.25   Claim Filed After Bar Date
          712 SE Carnial Avenue
          Port St Lucie, FL 34983
    35    Infinite Energy, Inc                          1,144   11/27/2019     Pancakes & Pies, LLC                           -                             -                       -             10,122.80              10,122.80   Claim Filed After Bar Date
          c/o Legal Dept
          7001 SW 24th Ave
          Gainesville, FL 32607
    36    Interstate Gas Supply Inc.                    1,095   11/12/2019     Pancakes & Pies, LLC                           -                             -                       -             14,356.92              14,356.92   Claim Filed After Bar Date
          IGS Energy
                                                                                                                                                                                                                                                                  Filed 10/14/20




          6100 Emerald Parkway
          Dublin, OH 43016
    37    Interstate Gas Supply, Inc.                   1,233    6/30/2020     Pancakes & Pies, LLC                                                                                               14,706.29              14,706.29   Claim Filed After Bar Date
          Weltman, Weinberg & Reis Co., LPA
          3705 Marlane Drive
          Grove City, OH 43123
    38    J2 Cloud Services, LLC                        1,201    1/3/2020      Pancakes & Pies, LLC                           -                             -                       -                511.34                 511.34   Claim Filed After Bar Date
          6922 Hollywood Blvd, Suite 500
          Los Angeles, CA 90028
    39    Janesville Water & Wastewater Utility         1,090   11/11/2019     Pancakes & Pies, LLC                           -                             -                       -              2,555.49               2,555.49   Claim Filed After Bar Date
          P.O. Box 5005
                                                                                                                                                                                                                                                                  Page 3 of 6




          Janesville, WI 53547
    40    Janet Martinez                                1,173   12/14/2019     Pancakes & Pies, LLC                           -                             -                       -               BLANK                      -     Claim Filed After Bar Date
          1435 W. Beverly Dr.
          Anaheim, CA 92801
    41    JEEPERS SWEEPERS                              1,174   12/16/2019     Pancakes & Pies, LLC                           -                             -                       -                675.00                 675.00   Claim Filed After Bar Date
          812 AIRPORT RD
          BISMARCK, ND 58504
    42    JOHNS APPL & A/C SERVICE INC                  1,151    12/6/2019     Pancakes & Pies, LLC                           -                             -                       -              3,771.35               3,771.35   Claim Filed After Bar Date
          511 N CEDAR
          OWATONNA, MN 55060
    43    JOHNSON, KATELYN                              1,075    11/6/2019     Pancakes & Pies, LLC                           -                             -                       -               BLANK                      -     Claim Filed After Bar Date
          511 S 9TH ST.
          BRAINERD, MN 56401
    44    JOSEPH, ROLAND                                1,153    12/5/2019     Pancakes & Pies, LLC                           -                             -                       -               BLANK                      -     Claim Filed After Bar Date
          608 GLAD RD


                                                                                                               LateFiled
EXHIBIT 3 (LATE FILED CLAIMS)
                                                                                                                                                                              In re: Pancakes and Pies, LLC
                                                                                                                                                                                 Case No: 19-11743-JTD


                                                                                                                                                                             Claim as Asserted
                                                                Claim No. /   Date Filed /                                   Asserted Secured                                     Asserted Priority   Asserted Unsecured    Total       Asserted
                          Name of Claimant                      Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim          Claim                 Claim                  Claim            Reason for Objection
          WINTER HAVEN, FL 33880
    45    JUAN ROMERO                                                 1,140   11/27/2019     Pancakes & Pies Shop, LLC                      -                             -                       -                900.00                 900.00   Claim Filed After Bar Date
          PO BOX 372
          TORRANCE, CA 90507
    46    Kathryn Cupp, as Deputized Representative of the CA         1,141   11/27/2019     Pancakes & Pies, LLC                           -                             -                       -      UNLIQUIDATED                        -     Claim Filed After Bar Date
          On Behalf of the LWDA and Aggrieved Employees
          Law Offices of Todd M. Friedman, P.C.
          21550 Oxnard St., Suite 780
          Woodland Hills, CA 91367
    47    Lamar Advertising Company                                   1,093   11/12/2019     Pancakes & Pies, LLC                           -                             -                       -             65,971.28              65,971.28   Claim Filed After Bar Date
          Credit Department
          PO Box 66338
          Baton Rouge, LA 70896
    48    LAMBASIO, INC                                               1,195   12/27/2019     Pancakes & Pies, LLC                           -                             -                       -                463.75                 463.75   Claim Filed After Bar Date
          401 E. BERRIEN ST
          GALESBURG, IL 61401
    49    Landon Wood                                                 1,061    11/5/2019     Pancakes & Pies, LLC                           -                             -                       -             20,000.00              20,000.00   Claim Filed After Bar Date
          Nathan Maus
          7760 France Avenue S, Ste 820
          Bloomington, MN 55435
    50    LUMBRERAS, ANA                                              1,073    11/6/2019     Pancakes & Pies, LLC                           -                             -                       -               BLANK                      -     Claim Filed After Bar Date
          6125 HILLSDALE BLV
          SACRAMENTO, CA 95842
                                                                                                                                                                                                                                                                                Case 19-11743-JTD




    51    MALCORE CENTRAL VAC INC                                     1,091   11/11/2019     Pancakes & Pies, LLC                           -                             -                       -                188.85                 188.85   Claim Filed After Bar Date
          3086 VOYAGER DRIVE, SUITE 2
          GREEN BAY, WI 54311
    52    Martinez, Beatriz                                           1,067    11/5/2019     Pancakes & Pies, LLC                           -                             -                       -      UNLIQUIDATED                        -     Claim Filed After Bar Date
          19509 Arminta St
          Reseda, CA 91335
    53    MASOG, MADISON                                              1,197   12/28/2019     Pancakes & Pies, LLC                           -                             -                       -               BLANK                      -     Claim Filed After Bar Date
          1081 GETTY ST
          SAUK CENTRE, MN 56378
    54    Master Door Technologies                                    1,188   12/17/2019     Pancakes & Pies, LLC                           -                             -                       -              1,373.21               1,373.21   Claim Filed After Bar Date
          Joshua Robert Granzow
                                                                                                                                                                                                                                                                                Doc 774-3




          4210 Nancy Place
          Shoreview, MN 55126
    55    Matthews International                                      1,230    2/28/2020     Pancakes & Pies, LLC                           -                             -                       -              9,288.46               9,288.46   Claim Filed After Bar Date
          Thomas Adamczyk
          2 NorthShore Center
          Pittsburgh, PA 15212
    56    MILLER, MARY                                                1,155    12/9/2019     Pancakes & Pies, LLC                           -                             -                       -              6,500.00               6,500.00   Claim Filed After Bar Date
          8655 CHARTER CLUB CIR #7
          FT MYERS, FL 33919
    57    Minnesota Energy Resources                                  1,214    1/29/2020     Pancakes & Pies, LLC                           -                             -                       -              2,001.53               2,001.53   Claim Filed After Bar Date
          PO Box 19003
          Green Bay, WI 54307-9003
    58    Mission Broadcasting, Inc.                                  1,213    1/29/2020     Pancakes & Pies, LLC                           -                             -                       -              8,376.00               8,376.00   Claim Filed After Bar Date
                                                                                                                                                                                                                                                                                Filed 10/14/20




          Nexstar Broadcasting, Inc. - Legal Department
          545 East John Carpenter Freeway Suite 700
          Irving, TX 75062
    59    NATHE REFRIGERATION                                         1,135   11/26/2019     Pancakes & Pies, LLC                           -                             -                       -              1,112.00               1,112.00   Claim Filed After Bar Date
          13265 MILTONA CARLOS RD NE
          CARLOS, MN 56319
    60    NELSON, MEGAN                                               1,114   11/17/2019     Pancakes & Pies, LLC                           -                             -                       -               BLANK                      -     Claim Filed After Bar Date
          1212 HILLCREST DRIVE NE
          WINTER HAVEN, FL 33881
    61    Nevada Power Company dba NV Energy                          1,066    11/5/2019     Pancakes & Pies, LLC                           -                             -                       -              4,826.29               4,826.29   Claim Filed After Bar Date
          PO Box 10100
                                                                                                                                                                                                                                                                                Page 4 of 6




          Reno, NV 89520
    62    New Carbon Company, LLC                                     1,127   11/22/2019     Pancakes & Pies, LLC                           -                             -                       -                260.00                 260.00   Claim Filed After Bar Date
          Joseph T. Crowley
          50 Applied Bank Blvd
          Glen Mills, PA 19342
    63    New Carbon Company, LLC                                     1,163   12/10/2019     Pancakes & Pies, LLC                           -                             -                       -                260.00                 260.00   Claim Filed After Bar Date
          Dianne V. Green
          50 Applied Bank Blvd
          Glen Mills, PA 19342
    64    New Carbon Company, LLC                                     1,165   12/11/2019     Pancakes & Pies, LLC                           -                             -                       -                585.00                 585.00   Claim Filed After Bar Date
          Dianne V. Green
          50 Applied Bank Blvd
          Glen Mills, PA 19342
    65    Olson, Barbara                                              1,109   11/13/2019     Pancakes & Pies, LLC                           -                             -                       -                200.00                 200.00   Claim Filed After Bar Date
          Apartments


                                                                                                                             LateFiled
EXHIBIT 3 (LATE FILED CLAIMS)
                                                                                                                                                                           In re: Pancakes and Pies, LLC
                                                                                                                                                                              Case No: 19-11743-JTD


                                                                                                                                                                          Claim as Asserted
                                                             Claim No. /   Date Filed /                                   Asserted Secured                                     Asserted Priority   Asserted Unsecured    Total       Asserted
                         Name of Claimant                    Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim          Claim                 Claim                  Claim            Reason for Objection
          4541 Arbor Crossing
          Office
          Alexandria, MN 56308
    66    OTOOLE, PATRICIA                                         1,131   11/25/2019     Pancakes & Pies, LLC                           -                             -                       -               BLANK                      -     Claim Filed After Bar Date
          816 LAUFER STREET
          BETHLEHEM, PA 18015
    67    PACIFIC GAS & ELECTRIC                                   1,099   11/13/2019     Pancakes & Pies Shop, LLC                      -                             -                       -             44,003.91              44,003.91   Claim Filed After Bar Date
          C/O BANKRUPTCY C2HX
          PG&E CORPORATION
          P.O. BOX 997300
          SACRAMENTO, CA 95899-7300
    68    PacifiCorp                                               1,171   12/10/2019     Pancakes & Pies, LLC                           -                             -                       -              4,596.03               4,596.03   Claim Filed After Bar Date
          Pacific Power/ Rocky Mountain Power
          PO Box 25308
          Salt Lake City, UT 84125
    69    PAMELA R KUSHNER                                         1,149    12/4/2019     Pancakes & Pies, LLC                           -                             -                       -              3,300.00               3,300.00   Claim Filed After Bar Date
          PAM KUSHNER
          4225 PINE AVE
          LONG BEACH, CA 90807
    70    PETERSON, STEFAN                                         1,074    11/6/2019     Pancakes & Pies, LLC                           -                             -                       -      UNLIQUIDATED                        -     Claim Filed After Bar Date
          409 ELIZABETH ST
          RADCLIFFE, IA 50230
    71    RACHEL GRAUSAM                                           1,112   11/15/2019     Pancakes & Pies, LLC                           -                             -                       -                 45.10                  45.10   Claim Filed After Bar Date
                                                                                                                                                                                                                                                                             Case 19-11743-JTD




          941 SADDLEBROOK TRAIL
          CHANHASSEN, MN 55317
    72    SAPPHIRE FLAVORS & FRAGRANCES                            1,102   11/13/2019     Pancakes & Pies, LLC                           -                             -                       -                633.50                 633.50   Claim Filed After Bar Date
          6 COMMERCE ROAD
          FAIRFIELD, NJ 07004
    73    Spitsbergen Window Cleaning and Pressure Washing                                                                                                                                                                                      Claim Filed After Bar Date
                                                                   1,159    12/9/2019     Pancakes & Pies, LLC                           -                             -                       -                320.00                 320.00
          Paul Spitsbergen
          3880 Saint Philip Drive
          Bartlett, TN 38133
                                                                                                                                                                                                                                                                             Doc 774-3




    74    Staffmark Investment LLC                                 1,110   11/14/2019     Pancakes & Pies, LLC                           -                             -                       -             68,166.65              68,166.65   Claim Filed After Bar Date
          Attn Lisa Bailey
          201 East 4th Street, Suite 800
          Cincinnati, OH 45202
    75    STEAM PRO CLEANING SERVICE,LLC                           1,079    11/5/2019     Pancakes & Pies, LLC                           -                             -                       -              4,776.77               4,776.77   Claim Filed After Bar Date
          ANDREW SCHLADER
          729 WESTWIND COURT
          DEPERE, WI 54115
    76    STREAMLINE SECURITY, LLC                                 1,193   12/24/2019     Pancakes & Pies, LLC                           -                             -                       -                360.00                 360.00   Claim Filed After Bar Date
          P O BOX 708
          ATOKA, TN 38004
    77    SUPERIOR ELECTRICAL ADVERTISING, INC.                    1,189   12/18/2019     Pancakes & Pies, LLC                           -                             -                       -                496.91                 496.91   Claim Filed After Bar Date
          DAISY HUYNH
                                                                                                                                                                                                                                                                             Filed 10/14/20




          1700 WEST ANAHEIM STREET
          LONG BEACH, CA 90813-1102
    78    TOLBERT, LASHAWN                                         1,117   11/18/2019     Pancakes & Pies Holding, LLC                   -                             -                       -                 Blank                    -     Claim Filed After Bar Date
          TAKIYA ROSS
          2218 VERNON DRIVE SOUTH
          MINNETONKA, MN 55305
    79    TRI-STAR INDUSTRIAL LIGHTING I                           1,060    11/5/2019     Pancakes & Pies, LLC                           -                             -                       -                988.11                 988.11   Claim Filed After Bar Date
          PO BOX 275
          BROOKFIELD, IL 60513
    80    TWIRL SEWER SERVICE CO                                   1,104   11/13/2019     Pancakes & Pies, LLC                           -                             -                       -                515.00                 515.00   Claim Filed After Bar Date
          1833 SAL STREET
                                                                                                                                                                                                                                                                             Page 5 of 6




          GREEN BAY, WI 54302-2113
    81    VANICK DIGITAL                                           1,139   11/26/2019     Pancakes & Pies, LLC                           -                             -                       -              5,974.61               5,974.61   Claim Filed After Bar Date
          5350 POPLAR AVE STE 200
          MEMPHIS, TN 38119
    82    Veritiv Operating Co. Inc.                               1,120   11/18/2019     Pancakes & Pies, LLC                           -                             -                       -             56,584.67              56,584.67   Claim Filed After Bar Date
          Terry Denardo
          850 N. Arlington Hts Rd.
          Itasca, IL 60143
    83    Wells Fargo Vendor Financial Services, LLC               1,231    3/17/2020     Pancakes & Pies, LLC                           -                             -                       -              2,711.29               2,711.29   Claim Filed After Bar Date
          WFVFS - Bankruptcy
          PO Box 13708
          Macon, GA 31208
    84    Wisconsin Public Service                                 1,215    1/29/2020     Pancakes & Pies, LLC                           -                             -                       -              8,064.83               8,064.83   Claim Filed After Bar Date
          PO Box 19003

                                                                                                                          LateFiled
EXHIBIT 3 (LATE FILED CLAIMS)
                                                                                                                                                            In re: Pancakes and Pies, LLC
                                                                                                                                                               Case No: 19-11743-JTD


                                                                                                                                                           Claim as Asserted
                                              Claim No. /   Date Filed /                                   Asserted Secured                                     Asserted Priority   Asserted Unsecured    Total       Asserted
                         Name of Claimant     Sched Ref     Scheduled                             Debtor        Claim         Asserted Administrative Claim          Claim                 Claim                  Claim            Reason for Objection
          Green Bay, WI 54307-9003
    85    ZOLICOFFER, PARISH                        1,228    2/19/2020     Pancakes & Pies, LLC                           -                             -                       -               BLANK                      -     Claim Filed After Bar Date
          1112 W 4TH ST
          PEORIA, IL 61605
    86    Zurich American Insurance Company         1,068    11/5/2019     Pancakes & Pies, LLC                           -                             -                       -                   -                      -     Claim Filed After Bar Date
          PO Box 68549
          Schaumburg, IL 60196



                                                                                                                          -                             -                       -            583,548.44             583,548.44
                                                                                                                                                                                                                                                              Case 19-11743-JTD
                                                                                                                                                                                                                                                              Doc 774-3
                                                                                                                                                                                                                                                              Filed 10/14/20
                                                                                                                                                                                                                                                              Page 6 of 6




                                                                                                           LateFiled
